Citation Nr: 1439603	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1959 to February 1961 and from March 1961 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims files reveals a transcript of the July 2014 hearing.  The remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for cancer of the groin area, to include as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1986 rating decision, the RO previously considered and denied service connection for bilateral hearing loss.  The Veteran was notified of the July 1986 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
2.  The evidence received since the July 1986 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the claim for service connection for right ear hearing loss.

3.  The Veteran has been shown to currently have right ear hearing loss that is related to his military service.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013). 

2.  The evidence received subsequent to the July 1986 rating decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, right ear hearing loss was incurred in active service.  38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran's original claim of service connection for bilateral hearing loss was previously considered and denied by the RO in a rating decision dated in July 1986.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In November 2010, the Veteran essentially requested that his claim of service connection for bilateral hearing loss be reopened.  

The evidence of record at the time of the prior rating decision in July 1986 included the Veteran's service treatment records.  In that decision, the RO found that the Veteran did not demonstrate hearing loss for VA purposes during his January 1979 separation examination.  

The evidence associated with the claims file subsequent to the July 1986 rating decision includes various statements submitted by the Veteran, VA examination reports, private treatment notes, and the Veteran's hearing testimony.  The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence includes current evidence of right ear hearing loss and a nexus opinion relating that disorder to in-service noise exposure.  Specifically, in an October 2013 VA examination report, the examining audiologist diagnosed the Veteran with right ear sensorineural hearing loss.  She also opined that the right ear hearing loss was at least as likely as not caused by or a result of his military service.  Therefore, the VA opinion relates to unestablished facts necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for right ear hearing loss.  

Turning to the merits of the claim, the Veteran's DD Form 214 indicates that he served as an infantryman in the Army and was a cannon crewman.  During the hearing, he related that he was a combat arms artillery crew chief.  See hearing transcript, p. 3.  He also stated that he was a door gunner and shot the M60 machine gun out of the side of a helicopter.  Id. at 4.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

A review of the evidence of record, including April 2013 and October 2013 VA examination reports, also demonstrates that the Veteran has a current right ear hearing loss disability for VA purposes. See 38 C.F.R. § 3.385.

Thus, the remaining question is whether the Veteran's current right ear hearing loss is related to his military service.  The claims folder contains both positive and negative medical opinions on this question. 

The April 2013 VA examiner opined that it was less than likely that the Veteran's hearing loss was related to his military service.  The examiner noted that there were no notations of right ear hearing loss in the service treatment records.  She reported that his right ear hearing was normal from the earliest dated audiogram in service in November 1964 through his retirement physical in January 1979.  

Likewise, an April 2014 VA examiner opined that the Veteran's right ear hearing loss was less likely than not incurred in or caused by military noise exposure.  She reported that there were numerous periodic health assessments that documented normal hearing in the right ear during service and that there was no evidence of a significant auditory threshold shift in the right ear.  She also stated that hearing loss from noise injuries occurred immediately following exposure.

In contrast, the October 2013 VA examiner opined that it was at least as likely as not that the Veteran's right ear hearing loss was caused by or a result of military service.  The audiologist noted that the Veteran was a door gunner during combat activity during the Vietnam War, fired weapons with his right hand, and did not use any hearing protection.  She determined that it was at least as likely as not that the "acoustic trauma from prolonged and excessive levels of machine gun fire and artillery fire caused the hearing loss."

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current right ear hearing loss is related to his noise exposure in service.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence in the record, such a conclusion cannot be made in this case.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.

Subject to the provisions governing the award of monetary benefits, service connection for right ear hearing loss is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


